DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 16 May 2022 has been entered in full.  Claims 1, 2, 27, and 28 are amended.  Claims 3-5, 11-25, 29, and 30 are cancelled.  Claims 21-36 are added.
Claims 1, 2, 6-10, 26-28, and 31-36 are under consideration in the instant application.

Oath/Declaration
It is noted to Applicant that as stated in the Communication of20 January 2022, a properly executed inventor’s oath or declaration has not been received for the inventors of the instant application.  Applicant must submit the inventor's oath or declaration no later than the expiration of the time period set forth in the “Notice of Allowability” to avoid abandonment (see 37 CFR 1.53(f)).   Applicant must file the oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor (see 37 CFR 1.53(f)).


Withdrawn Objections and/or Rejections
1.	The rejection of claims 1-4 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (Nature Immunol 13(10): 972-980, 2012) as set forth at page 4 of the previous Office Action of 20 April 2022 is withdrawn in view of the amended claims (16 May 2022).  Specifically, Fu et al. does not teach transducing human CD4+ T cells with nucleic acid sequences encoding various transcription factors and FOXP3, as required by the amended and cancelled claims.
2.	The rejection of claims 1-3 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Seng et al. (Blood Advances 4(7): 1325-1339, April 2020) as set forth at pages 4-5 of the previous Office Action of 20 April 2022 is withdrawn in view of the amended and cancelled claims (16 May 2022).  Specifically, Seng et al. does not teach engineered human T cells with nucleic acid sequences encoding FOXP3 and a transcription factor selected from the group consisting of ID2, ID3, GATA1, GATA3, XBP1, and SATB1, as required by the amended claims.
3.	The rejection of claims 1-5 and 27 under 35 U.S.C. as being unpatentable over Fu et al. (Nature Immunol 13(10): 972-980, 2012), Gong et al. (J Immunol 178: 242-252, 2007), and Garg et al. (Cell Reports 26: 1854-1868, 2019) is withdrawn in view of the amended and cancelled claims (16 May 2022).  Specifically, none of the references teach transducing human CD4+ T cells with nucleic acid sequences encoding various transcription factors and FOXP3, as required by the amended and cancelled claims.
4.	The rejection of claims 1-4, 6, 8-10, and 26-28 under 35 U.S.C. as being unpatentable over Fu et al. (Nature Immunol 13(10): 972-980, 2012), Cui et al. (WO 2019/241549), and Fussenegger, M. (Biotechnol Prog 17: 1-51, 2001) is withdrawn in view of the amended and cancelled claims (16 May 2022).  
5.	The rejection of claims 1-4, 6, 7, 9, 10, and 26-28 under 35 U.S.C. as being unpatentable over Fu et al. (Nature Immunol 13(10): 972-980, 2012), Stauss et al. (WO 2021/079149), and Fussenegger, M. (Biotechnol Prog 17: 1-51, 2001) is withdrawn in view of the amended and cancelled claims (16 May 2022).  
Claim Objections
6.	Claims 6-10 and 26 are objected to because of the following informalities:  
6a.	Claims 6-10 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 27, 28, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Seng et al. (Blood Advances 4(7): 1325-1339, April 2020; cited on the PTO-892 of 14 March 2022) and Fu et al. (Nature Immunol 13(10): 972-980, 2012; cited on the PTO-892 of 20 April 2022).
	Seng et al. teach the generation of engineered human regulatory T cells (eTregs) that express FOXP3 and the transcription factor, HELIOS, via a dual vector transduction system in CD4+ and CD8+ T cells (abstract; page 1331, column 1; page 1326, column 1, last full paragraph; Figure 1).  It is noted that Seng et al. isolate CD4+ and CD8+ T cells from human peripheral blood (page 1326, column 1, 3rd and 4th full paragraphs).  Seng et al. disclose that FOXP3+Hel-FL (full-length) increases the suppressive capability of total, CD4+, and CD8+ eTregs (page 1331, top of column 2; Figure 3).  Seng et al. continue to indicate that FOXP3 and HELIOS reduce human eTreg survival, but enhance suppressive function (page 1336, column 1; Figures 3-4).  Seng et al. add that “this scenario correlates with the Helios+ subset of human CD4+ Tregs that have improved stability in proinflammatory environments compared with Helios-CD4+ Tregs” (page 1336, column 1).
	Seng et al. does not teach that the human T cells are introduced with a nucleic acid encoding one or more transcription factors selected from the group consisting of ID2, ID3, GATA1, GATA3, XBP1, and SATB1.
	Fu et al. teach transducing murine CD4+T cells with nucleic acid sequences encoding various transcription factors and human FOXP3 (page 975, column 1, 1st full paragraph; “online methods” page 1, last paragraph of column 1 through column 2).  Fu et al. indicate that the transcription factors are EOS, GATA1, HELIOS, IRF4, LEF1, SATB1, and XBP1 (Figures 3-4; “online methods” page 1, last paragraph of column 1).  Fu et al. disclose a synergistic effect in regulatory T (Treg) cell signature gene regulation (page 975, columns 1-2; page 976, column 1; Figure 3F).  
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of increasing the suppressive capability of engineered human regulatory T cells comprising introducing into the human T cells a nucleic acid encoding FOXP3 and a nucleic acid encoding the transcription factor, HELIOS, as taught by Seng et al. by substituting GATA1, XBP1, or SATB1 nucleic acid sequences for the transcription factor, as taught by Fu et al.  The person of ordinary skill in the art would have been motivated to make that modification because Tregs are a subset of T cells that mediate immune response through suppression of immune activity and several different transcription factors have been reported to interact with FOXP3 to promote Treg cell function (Seng et al., page 1325, 1st and 2nd full paragraphs; Fu et al., page 972 through page 973, column 1).  There is also intense interest in using Tregs as a cellular therapeutic and improvements in current human eTreg generation protocols may increase the potential for eTregs to be used in the clinic (Seng et al., page 1325, 2nd full paragraph; page 1337, last paragraph).  The person of ordinary skill in the art reasonably would have expected success because Seng et al. and Fu et al. both successfully introduce nucleic acids encoding transcription factors and FOXP3 into T cells and demonstrate an enhancement of Treg function at the time the invention was made.  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


8.	Claims 1, 2, 27, 28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Seng et al. (Blood Advances 4(7): 1325-1339, April 2020; cited on the PTO-892 of 14 March 2022) and Miyazaki et al. (Nature Immunol 15(8): 767-776, 2014; cited on the IDS of 16 December 2021).
	Seng et al. teach the generation of engineered human regulatory T cells (eTregs) that express FOXP3 and the transcription factor, HELIOS, via a dual vector transduction system in CD4+ and CD8+ T cells (abstract; page 1331, column 1; page 1326, column 1, last full paragraph; Figure 1).  It is noted that Seng et al. isolate CD4+ and CD8+ T cells from human peripheral blood (page 1326, column 1, 3rd and 4th full paragraphs).  Seng et al. disclose that FOXP3+Hel-FL (full-length) increases the suppressive capability of total, CD4+, and CD8+ eTregs (page 1331, top of column 2; Figure 3).  Seng et al. continue to indicate that FOXP3 and HELIOS reduce human eTreg survival, but enhance suppressive function (page 1336, column 1; Figures 3-4).  Seng et al. add that “this scenario correlates with the Helios+ subset of human CD4+ Tregs that have improved stability in proinflammatory environments compared with Helios-CD4+ Tregs” (page 1336, column 1).
	Seng et al. does not teach introducing into a human T cell a nucleic acid sequence encoding transcription factors ID2 or ID3.
	Miyazaki et al. teach that expression of transcription factors ID2 and ID3 in murine FOXP3+ Treg cells is required to suppress development of fatal inflammatory disease (abstract; page 768; page 770, column 1).  Miyazaki et al. state that the data indicate expression of ID2 and ID3 is essential to maintain the Treg cell population (page 774, column 1, 1st full paragraph).  Treg cell populations depleted for expression of ID2 and ID3 have (i) decreased abundance of FOXP3; (ii) compromised homing; and (iii) decreased viability and impaired proliferation upon stimulation (page 770, column 2page 774, column 1, 1st full paragraph).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of increasing the suppressive capability of engineered human regulatory T cells comprising introducing into the human T cells a nucleic acid encoding FOXP3 and a nucleic acid encoding the transcription factor, HELIOS, as taught by Seng et al. by substituting ID2 and/or ID3 nucleic acid sequences for the transcription factor, as taught by Miyazaki et al.  The person of ordinary skill in the art would have been motivated to make that modification because Tregs are a subset of T cells that mediate immune response through suppression of immune activity and several different transcription factors (including ID2 and ID3) have been reported to interact with FOXP3 to promote Treg cell function (Seng et al., page 1325, 1st and 2nd full paragraphs; Miyazaki et al., abstract; page 768; page 770, column 1).  There is also intense interest in using Tregs as a cellular therapeutic and improvements in current human eTreg generation protocols may increase the potential for eTregs to be used in the clinic (Seng et al., page 1325, 2nd full paragraph; page 1337, last paragraph).  The person of ordinary skill in the art reasonably would have expected success because Seng et al. and Miyazaki et al. both successfully demonstrate that transcription factors interact with FOXP3 and enhance Treg physiology during inflammation.  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


9.	Claims 1, 2, 27, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Seng et al. (Blood Advances 4(7): 1325-1339, April 2020; cited on the PTO-892 of 14 March 2022), Sundrud et al. (J Immunol 171: 3542-3549, 2003), and Wohlfert et al. (J Clin Invest 121(11): 4503-4515, 2011l; cited on the IDS of 16 December 2021).
Seng et al. teach the generation of engineered human regulatory T cells (eTregs) that express FOXP3 and the transcription factor, HELIOS, via a dual vector transduction system in CD4+ and CD8+ T cells (abstract; page 1331, column 1; page 1326, column 1, last full paragraph; Figure 1).  It is noted that Seng et al. isolate CD4+ and CD8+ T cells from human peripheral blood (page 1326, column 1, 3rd and 4th full paragraphs).  Seng et al. disclose that FOXP3+Hel-FL (full-length) increases the suppressive capability of total, CD4+, and CD8+ eTregs (page 1331, top of column 2; Figure 3).  Seng et al. continue to indicate that FOXP3 and HELIOS reduce human eTreg survival, but enhance suppressive function (page 1336, column 1; Figures 3-4).  Seng et al. add that “this scenario correlates with the Helios+ subset of human CD4+ Tregs that have improved stability in proinflammatory environments compared with Helios-CD4+ Tregs” (page 1336, column 1).
	Seng et al. does not teach introducing into a human T cell a nucleic acid sequence encoding transcription factor GATA3.
	Sundrud et al. teach that induction of transcription factor, GATA3, is critical for differentiation of naïve T cells into Th1 and Th2 cells (page 3542, 1st and 2nd columns).  Sundrud et al. disclose constructing HIV-derived vectors comprising full-length GATA3 cDNA and marker gene, murine CD24 (HSA) (page 3543, column 1, 1st full paragraph).  Sundrud et al. indicate that CD4+CD45RA+RO- T cells are isolated and infected with the construct (page 3543, column 1, 2nd full paragraph).  Meanwhile, Wohlfert et al. teach that GATA3 plays a role in controlling certain key features of Treg physiology during inflammation (abstract; page 4509, column 2, 1st paragraph).  Wohlfert et al. indicate that GATA3 restrains excessive polarization and inflammatory cytokine production by Tregs (page 4509, column 2, 1st paragraph).  Wohlfert et al. continue to state that Treg intrinsic expression of GATA3 is required for maintenance of high-level FOXP3 expression and promotes Treg accumulation at inflamed sites (page 4509, column 2, 1st paragraph; Figure 5).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of increasing the suppressive capability of engineered human regulatory T cells comprising introducing into the human T cells a nucleic acid encoding FOXP3 and a nucleic acid encoding the transcription factor, HELIOS, as taught by Seng et al. by substituting GATA3 nucleic acid sequences for the transcription factor, as taught by Sundrud et al. and Wohlfert et al.  The person of ordinary skill in the art would have been motivated to make that modification because Tregs are a subset of T cells that mediate immune response through suppression of immune activity and several different transcription factors, including GATA3, have been reported to interact with FOXP3 to promote and maintain Treg cell function (Seng et al., page 1325, 1st and 2nd full paragraphs;; Wohlfert et al., page 4503, column 1, 2nd paragraph through column 2; page 4509, columns 1-2).  There is also intense interest in using Tregs as a cellular therapeutic and improvements in current human eTreg generation protocols may increase the potential for eTregs to be used in the clinic (Seng et al., page 1325, 2nd full paragraph; page 1337, last paragraph; Sundrud et al., page 3548, column 2, last paragraph).  The person of ordinary skill in the art reasonably would have expected success because Seng et al. and Sundrud et al. successfully introduce nucleic acids encoding transcription factors into T cells at the time the invention was made.  Seng et al. and Wolfert et al. also successfully demonstrate that transcription factors interact with FOXP3 and enhance Treg physiology during inflammation.  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.
Conclusion
Claims 1, 2, 27, 28, and 31-36 are rejected.  Claims 6-10 and 26 are objected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
31 May 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647